                          Case 19-12031-CSS               Doc 183        Filed 12/03/19         Page 1 of 6



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

         -----------------------------------------------------------x
                                                                    :
         In re:                                                     :      Chapter 11
                                                                    :
                                  1
         GCX Limited, et al.,                                       :      Case No. 19-12031 (CSS)
                                                                    :
                           Debtors.                                 :      Jointly Administered
                                                                    :
         -----------------------------------------------------------x

                        NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON DECEMBER 4, 2019 AT 1:00 P.M. (ET)

         RESOLVED MATTER

         1.       Debtors’ Application for Entry of an Order, Pursuant to Sections 327(a) and 328(a) of the
                  Bankruptcy Code, Authorizing the Retention and Employment of Lazard Freres & Co.
                  LLC and Lazard & Co., Limited as Investment Banker for the Debtors and Debtors in
                  Possession, Effective as of the Petition Date, and Modifying Certain Time-Keeping
                  Requirements of Local Rule 2016-2 [D.I. 115, 10/15/19]

                  Related Documents:

                       A. Supplemental Declaration of Kenneth S. Ziman in Support of Debtors’
                          Application for Entry of an Order, Pursuant to Sections 327(a) and 328(a) of the
                          Bankruptcy Code, Authorizing the Retention and Employment of Lazard Freres &
                          Co. LLC and Lazard & Co., Limited as Investment Banker for the Debtors and
                          Debtors in Possession, Effective as of the Petition Date, and Modifying Certain
                          Time-Keeping Requirements of Local Rule 2016-2 [D.I. 154, 11/20/19]

                       B. Certification of Counsel [D.I. 155, 11/20/19]

                       C. Order, Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code,
                          Authorizing the Retention and Employment of Lazard Freres & Co. LLC and
                          Lazard & Co., Limited as Investment Banker for the Debtors and Debtors in

         1
              The debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number,
              as applicable, are GCX Limited (n/a); FLAG Telecom Development Limited (n/a); FLAG Telecom Group
              Services Limited (n/a); FLAG Telecom Ireland Network DAC (n/a); FLAG Telecom Network Services DAC
              (n/a); FLAG Telecom Network USA Limited (2662); Reliance FLAG Atlantic France SAS (n/a); Reliance
              FLAG Telecom Ireland DAC (n/a); Reliance Globalcom Limited (n/a); Reliance Vanco Group Limited (n/a);
              Vanco Australasia Pty Limited (n/a); Vanco GmbH (n/a); Vanco SAS (n/a); Vanco UK Limited (n/a); Vanco
              US, LLC (0221); and VNO Direct Limited (n/a). The location of Debtor FLAG Telecom Network USA
              Limited’s principal place of business and the Debtors’ service address in these chapter 11 cases is 3190 S
              Vaughn Way, # 550, Aurora, CO 80014.
         2
              Amended information appears in bold.
25653335.1
                      Case 19-12031-CSS        Doc 183     Filed 12/03/19     Page 2 of 6



                       Possession, Effective as of the Petition Date, and Modifying Certain Time-
                       Keeping Requirements of Local Rule 2016-2 [D.I. 162, 11/25/19]

              Objection Deadline: October 29, 2019 at 4:00 p.m. (ET) [Extended to November 15,
                                  2019 at 4:00 p.m. (ET) solely with respect to the Ad Hoc Group of
                                  Senior Secured Noteholders]

              Objections/Responses Filed:

                    D. Informal comments
                          i.  U.S. Trustee
                         ii.  Ad Hoc Group of Senior Secured Noteholders

              Status: An order has been entered. No hearing is necessary.

         CONTESTED MATTERS

         2.   Joint Prepackaged Chapter 11 Plan of GCX Limited and its Debtor Affiliates [D.I. 12,
              9/15/19]

              Related Documents:

               A.      Disclosure Statement for Joint Prepackaged Chapter 11 Plan of GCX Limited and
                       its Debtor Affiliates [D.I. 13, 9/15/19]

               B.      Debtors’ Motion for Entry of an Order (I) Scheduling a Combined Hearing to
                       Consider (A) Approval of Disclosure Statement, (B) Approval of Solicitation
                       Procedures and Dates, Deadlines, Ballots, and Notices Related Thereto, and
                       (C) Confirmation of Prepackaged Plan; (II) Establishing an Objection Deadline to
                       Object to Disclosure Statement and Plan; (III) Approving the Form and Manner of
                       Notice of Combined Hearing, Objection Deadline and Notice of Commencement;
                       (IV) Conditionally Waiving Requirement to Convene the Meeting of Creditors;
                       (V) Approving Notice and Objection Procedures for the Assumption and
                       Assumption and Assignment of Executory Contracts and Unexpired Leases;
                       (VI) Conditionally Waiving the Requirement of Filing Statements of Financial
                       Affairs and Schedules of Assets and Liabilities, and (VII) Granting Related Relief
                       [D.I. 14, 9/15/19]

               C.      Order (I) Scheduling a Combined Hearing to Consider (A) Approval of
                       Disclosure Statement, (B) Approval of Solicitation Procedures and Dates,
                       Deadlines, Ballots, and Notices Related Thereto, and (C) Confirmation of
                       Prepackaged Plan; (II) Establishing an Objection Deadline to Object to Disclosure
                       Statement and Plan; (III) Approving the Form and Manner of Notice of Combined
                       Hearing, Objection Deadline and Notice of Commencement; (IV) Conditionally
                       Waiving Requirement to Convene the Meeting of Creditors; (V) Approving
                       Notice and Objection Procedures for the Assumption and Assumption and
                       Assignment of Executory Contracts and Unexpired Leases; (VI) Conditionally
                       Waiving the Requirement of Filing Statements of Financial Affairs and
25653335.1
                                                       2
                  Case 19-12031-CSS        Doc 183      Filed 12/03/19     Page 3 of 6



                  Schedules of Assets and Liabilities, and (VII) Granting Related Relief [D.I. 50,
                  9/16/19]

             D.   Debtors’ Motion for Entry of an Order (I) Approving Bidding Procedures for the
                  Sale of Substantially All of the Debtors’ Assets, (II) Scheduling an Auction,
                  (III) Approving the Form and Manner of Notice Thereof, (IV) Approving Certain
                  Bid Protections, and (V) Granting Related Relief [D.I. 51, 9/16/19]

             E.   Declaration of Kenneth S. Ziman in Support of Debtors’ Motion for Entry of an
                  Order (I) Approving Bidding Procedures for the Sale of Substantially All of the
                  Debtors’ Assets, (II) Scheduling an Auction, (III) Approving the Form and
                  Manner of Notice Thereof, (IV) Approving Certain Bid Protections, and
                  (V) Granting Related Relief [D.I. 52, 9/16/19]

             F.   Affidavit of Service of Solicitation Materials [D.I. 53, 9/16/19]

             G.   Notice of (I) Commencement of Chapter 11 Bankruptcy Cases, (II) Combined
                  Hearing on the Disclosure Statement, Confirmation of the Joint Prepackaged
                  Chapter 11 Plan, and Related Matters, (III) Related Objection and Briefing
                  Deadlines, and (IV) Assumption of Executory Contracts and Unexpired Leases of
                  Debtors and Related Procedures [D.I. 61, 9/17/19]

             H.   Affidavit of Service [Notice of Commencement] [D.I. 64, 9/20/19]

             I.   Order (I) Approving Bidding Procedures for the Sale of Substantially All of the
                  Debtors’ Assets, (II) Scheduling an Auction, (III) Approving the Form and
                  Manner of Notice Thereof, (IV) Approving Certain Bid Protections, and
                  (V) Granting Related Relief [D.I. 72, 9/25/19]

             J.   Notice of Proposed Sale, Bidding Procedures, and Auction [D.I. 74, 9/26/19]

             K.   Supplemental Affidavit of Service [Notice of Commencement] [D.I. 84, 10/4/19]

             L.   Notice of Revised Bid Deadline and Rescheduled Date for Auction [D.I. 118,
                  10/29/19]

             M.   Notice Regarding Plan Supplement [D.I. 125, 10/30/19]

             N.   Notice of (I) Adjournment of Combined Hearing to Consider Adequacy of the
                  Disclosure Statement and Confirmation of the Plan, (II) Extension of Related
                  Objection Deadline, and (III) Cancellation of Auction [D.I. 142, 11/7/19]

             O.   Affidavit of Publication [D.I. 149, 11/14/19]

             P.   Notice of Filing of Supplement to Joint Prepackaged Chapter 11 Plan of GCX
                  Limited and its Debtor Affiliates [D.I. 156, 11/20/19]



25653335.1
                                                    3
                   Case 19-12031-CSS       Doc 183     Filed 12/03/19    Page 4 of 6



              Q.   Declaration of Craig E. Johnson of Prime Clerk LLC Regarding the Solicitation
                   of Votes and Tabulation of Ballots Cast on the Joint Prepackaged Chapter 11 Plan
                   of GCX Limited and its Debtor Affiliates [D.I. 167, 12/2/19]

              R.   Debtors’ (I) Memorandum of Law in Support of (A) Approval of Debtors’
                   Disclosure Statement, (B) Final Approval of Solicitation Procedures and Forms of
                   Ballots, and (C) Confirmation of Joint Prepackaged Chapter 11 Plan of GCX
                   Limited and its Debtor Affiliates and (II) Omnibus Reply to Objections Thereto
                   [D.I. 168, 12/2/19]

              S.   Joint Prepackaged Chapter 11 Plan (As Modified) of GCX Limited and its Debtor
                   Affiliates [D.I. 169, 12/2/19]

              T.   Notice of Filing of Blackline of Joint Prepackaged Chapter 11 Plan (As Modified)
                   of GCX Limited and its Debtor Affiliates [D.I. 170, 12/2/19]

              U.   Notice of Filing of Proposed Confirmation Order [D.I. 171, 12/2/19]

              V.   Notice of Filing of Amended Plan Supplement to Joint Prepackaged Chapter 11
                   Plan of GCX Limited and its Debtor Affiliated [D.I. 172, 12/2/19]

             W.    Motion to Exceed Page Limit Requirements with Respect to Debtors’
                   (I) Memorandum of Law in Support of (A) Approval of Debtors’ Disclosure
                   Statement, (B) Final Approval of Solicitation Procedures and Forms of Ballots,
                   and (C) Confirmation of Joint Prepackaged Chapter 11 Plan of GCX Limited and
                   its Debtor Affiliates and (II) Omnibus Reply to Objections Thereto [D.I. 173,
                   12/2/19]

              X.   Declaration of Donald Harer in Support of (A) Approval of Debtors’ Disclosure
                   Statement, (B) Final Approval of Solicitation Procedures and Forms of Ballots,
                   and (C) Confirmation of Joint Prepackaged Chapter 11 Plan of GCX Limited and
                   its Debtor Affiliates [D.I. 174, 12/2/19]

              Y.   Declaration of Richard Stables in Support of (A) Approval of Debtors’ Disclosure
                   Statement, (B) Final Approval of Solicitation Procedures and Forms of Ballots,
                   and (C) Confirmation of Joint Prepackaged Chapter 11 Plan of GCX Limited and
                   its Debtor Affiliates [D.I. 175, 12/2/19]

             Objection Deadline: November 6, 2019 at 4:00 p.m. (ET)
                                 [Extended to November 27, 2019 at 4:00 p.m. (ET)]

             Responses Received:

              Z.   Objections of Reliance Communications Ltd. to the Joint Prepackaged Chapter 11
                   Plan of GCX Limited and its Debtor Affiliates, and the Disclosure Statement for
                   the Plan [D.I. 164, 11/27/19]
                      i.   Declaration of Anish Nanavaty, Resolution Professional of Reliance
                           Communications Ltd., in Support of its Objections to the Debtors’ Joint
25653335.1
                                                   4
                      Case 19-12031-CSS         Doc 183     Filed 12/03/19   Page 5 of 6



                               Prepackaged Chapter 11 Plan and Disclosure Statement [D.I. 165,
                               11/27/19]

              AA.      Informal Comments
                          i.   U.S. Trustee
                         ii.   U.S. Department of Justice
                        iii.   Digital Realty
                        iv.    Telecom Italia Sparkle, S.p.A.
                         v.    Texas Taxing Authorities

              Status: All of the informal comments have been resolved. The objection of Reliance
                      Communications Ltd. remains unresolved. This matter will be going forward.

         3.   Emergency Motion of Reliance Communications Ltd. for Continuance of Hearing
              on the Debtors’ Joint Prepackaged Chapter 11 Plan and Disclosure Statement
              [D.I. 177, 12/2/19]

              Related Documents:

                    A. Motion for Expedited Hearing on the Emergency Motion of Reliance
                       Communications Ltd. for Continuance of Hearing on the Debtors’ Joint
                       Prepackaged Chapter 11 Plan and Disclosure Statement [D.I. 178, 12/2/19]

                    B. Order Granting Expedited Hearing to Consider the Motion of Reliance
                       Communications Ltd. for Continuance of Hearing on the Debtors’ Joint
                       Prepackaged Chapter 11 Plan and Disclosure Statement [D.I. 180, 12/2/19]

              Objection Deadline: At the hearing.

              Status: The Debtors intend to file an objection prior to the hearing. This matter will
                      be going forward.




25653335.1
                                                        5
                     Case 19-12031-CSS   Doc 183        Filed 12/03/19   Page 6 of 6



         Dated: December 3, 2019
                Wilmington, Delaware      /s/ Jaime Luton Chapman
                                          M. Blake Cleary (No. 3614)
                                          Matthew B. Lunn (No. 4119)
                                          Jaime Luton Chapman (No. 4936)
                                          Jared W. Kochenash (No. 6557)
                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 571-6600
                                          Facsimile: (302) 571-1253
                                          - and -
                                          Chris L. Dickerson (admitted pro hac vice)
                                          Brendan M. Gage (admitted pro hac vice)
                                          Robert A. Dixon Jr. (admitted pro hac vice)
                                          PAUL HASTINGS LLP
                                          71 South Wacker Drive, Suite 4500
                                          Chicago, Illinois 60606
                                          Telephone: (312) 499-6000
                                          Facsimile: (312) 499-6100
                                          - and -
                                          Todd M. Schwartz (admitted pro hac vice)
                                          PAUL HASTINGS LLP
                                          1117 S. California Avenue
                                          Palo Alto, California 94304
                                          Telephone: (650) 320-1800
                                          Facsimile: (650) 320-1900

                                          Counsel to the Debtors and Debtors in Possession




25653335.1
                                                    6
